DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that the image pixels of the valid image area of the second image do not overlap with the image pixels of the valid image area of the third image when the third image is incorporated into the second image (i.e., the intermediate image), and so the image formed by incorporating image corresponding to display A and image corresponding to display B in Franik, which have image pixels overlapping on the junction area, should not be construed as the claimed intermediate image. Examiner notes that the non-overlapping feature is taught by Zhu, as noted in the previous rejection of now-canceled claim 13. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that claim 1 has been amended to recite "the image pixels in the at least one invalid image area are not displayed” and therefore the invalid pixel of Zhu should not be construed as the claimed not-displayed invalid image area. However, Zhu does not appear to display image pixels of an invalid image area in the step of incorporation of images. What is displayed in Zhu is the final panoramic image (col. 5, lines 6-7) after all of the invalid image area pixels have been replaced (col. 4, lines 44-61). 
Applicant argues that both the second image and the third image of the present application correspond to the same original image, thereby the invalid image area of the present application could exist when the third image is incorporated into the second image (i.e., the intermediate image) and does not have to be completely filled, while the invalid pixel of Zhu has to be entirely filled by valid pixel of another original image file. Examiner notes that the correspondence of second and third images to a same original image is taught by Algreatly, not Zhu, and further notes that the concept of an invalid image area not being required to be filled does not appear to be captured in the claim language. Applicant argues that the claimed second mapping relation allows two of the images from the deformed image to correspond to the same displaying module, and none of the utilized references disclose this. Examiner notes that Franik appears to disclose this, since the images corresponding to display modules are from what would read on a split, deformed image (fig. 7; p. 4, section 0059), and multiple images can correspond to the same display, as described in the rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 29-31, “the image pixels that originally belong to the at least one first valid image area of the at least one second image does not overlap” is grammatically incorrect, and should read “the image pixels that originally belong to the at least one first valid image area of the at least one second image do not overlap”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (U.S. Publication 2015/0161799) in view of Franik (U.S. Publication 2010/0201702), Zhu (U.S. Patent 8,160,391), and Hirsch (U.S. Patent 8,723,859). 

As to claim 1, Algreatly discloses a mapping method for a fulldome display, wherein the fulldome display comprises at least one first displaying module and at least one second displaying module; the at least one first displaying module has a plurality of display pixels, and the at least one second displaying module has a plurality of display pixels (fig. 6; fig. 7; p. 2, section 0022-0023; multiple display modules, inherently containing pixels, make up a semispherical display, the shape of which can read on a “fulldome display” as shown in fig. 6 and images are mapped to each display module), the at least one second displaying module has a first area and a second area (p. 1, section 0017; p. 2, sections 0019-0023; each zone image, made up of different valid areas such as buildings, cars, or people, is “reformed” to fit a corresponding display area in a display); the mapping method comprising steps of:
converting an original image into a deformed image corresponding to the fulldome display (p. 1, section 0018-p. 2, section 0020; the original image is enlarged to fit the fulldome/semispherical display);
dividing the deformed image into at least one first image, at least one second image, and at least one third image (p. 2, sections 0020-0023; the image deformed to fit the fulldome/semispherical display is divided into various images to fit the display modules/devices that make up the display), 
displaying a plurality of image pixels of the at least one first image on the display pixels of the at least one first displaying module of the fulldome display based on a first mapping relation, and displaying a plurality of image pixels of at least one intermediate image on the display pixels of the at least one second displaying module of the fulldome display based on a second mapping relation (p. 2, sections 0019-0023; each zone image is “reformed” to fit a corresponding display, which would read on a relation mapping each image to each display; one such zone image would read on an “intermediate” image).
Algreatly does not disclose, but Franik does disclose wherein the at least one first image corresponds to the at least one first displaying module, and the at least one second image corresponds to the first area of the at least one second displaying module and the at least one third image corresponds to the second area of the at least one second displaying module and incorporating the at least one third image with the at least one second image to form at least one intermediate image (fig. 2; p. 1, section 0022-p. 2, section 0024; an image corresponding to display A is displayed on a portion of a first display; images for displays B and D are combined to form an intermediate image displayed corresponding to part of a second, and also third, display as seen in element 17; with a portion corresponding to the combined image in one area and the portion corresponding to the single image in another area). The motivation for this is to produce a less visible blended join between image portions. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Algreatly to have a first image correspond to a display module and a second and third image, incorporated to form an intermediate image, correspond to a second module in order to produce a less visible blended join between image portions as taught by Franik. 
Algreatly does not disclose, but Zhu does disclose wherein a plurality of image pixels of the at least one second image comprises at least one first valid image area and at least one invalid image area (fig. 1b; fig. 2; col. 4, lines 16-34; each panoramic image has valid and invalid regions); 
a plurality of image pixels of the at least one third image comprises at least one second valid image area (col. 4, lines 44-61; other images, including a “third” image comprise different valid image areas); wherein the at least one first valid image area of the image pixels of the at least one second image does not overlap with the at least one invalid image area; the image pixels in the at least one first valid image area are adapted to be displayed on the display pixels of the at least one second displaying module, and the image pixels in the at least one invalid image area are not displayed (col. 4, lines 16-64; col. 5, lines 6-16; a mask indicates invalid vs. valid areas/regions; the mask cannot indicate both overlapping at the same time; invalid pixels are replaced with valid pixels until no invalid pixels remain; afterwards, the final panoramic image can be displayed);
wherein a number of image pixels in the at least one second valid image area of the image pixels of the at least one third image is smaller than a number of image pixels in the at least one invalid image area of the image pixels of the at least one second image (col. 4, lines 16-61; the invalid pixels in a second image can be replaced with a smaller number of valid pixels in a third image and some valid pixels from another image, such that there is a smaller number of valid pixels from the third image as compared to the invalid pixels in the second image);
so that when the at least one third image is incorporated into the at least one second image, the image pixels of the at least one invalid image area of the at least one second image are replaced by the image pixels of the at least one second valid image area of the at least one third image to form the at least one intermediate image (col. 4, line 44-col. 5, line 16; col. 5, line 36-col. 6, line 6; col. 6, line 10-col. 7, line 30; the valid pixels from a third image are used to replace invalid pixels in a second image, and the combination image is displayed), wherein in the at least one intermediate image, the image pixels that originally belong to the at least one first valid image area of the at least one second image do not overlap with the image pixels that originally belong to the at least one second valid image area of the at least one third image (col. 4, lines 16-64; col. 5, lines 6-16; a mask indicates invalid vs. valid areas/regions; the mask cannot indicate both overlapping at the same time; invalid pixels are replaced with valid pixels until no invalid pixels remain and so the produced image contains valid pixels from the second image and third image but not overlapping parts),
wherein the at least one second device displays a part of the image pixels of the at least one intermediate image, which originally belongs to the at least one first valid image area of the at least one second image, on the display pixels of the first area of the at least one second displaying module based on the second mapping relation, and displays another part of the image pixels of the at least one intermediate image, which originally belongs to the at least one second valid image area of the at least one third image, on the display pixels of the second area of the at least one second displaying module based on the second mapping relation (col. 4, line 44-col. 5, line 16; col. 5, line 36-col. 6, line 6; col. 6, line 10-col. 7, line 30; the valid pixels from a third image are used to replace invalid pixels in a second image, and the combination image is displayed; this occurs according to a mapping relation based on an invalid pixel region in a corresponding region in the third image).
The motivation for this is to compensate for occlusions in original images (col. 1, lines 17-35). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Algreatly and Franik to incorporate a valid area from a third image into an invalid area in a second image in order to compensate for occlusions in original images as taught by Zhu.
Algreatly does not expressly disclose, but Hirsch does disclose at least one first receiving device connected to the at least one first displaying module, and at least one second receiving device connected to the at least one second displaying module, displaying a plurality of image pixels of the at least one first image on the display pixels of the at least one first displaying module of the display based on a first mapping relation by the at least one first receiving device, displaying a plurality of image pixels of the at least one intermediate image on the display pixels of the at least one second displaying module of the display based on a second mapping relation by the at least one second receiving device, wherein the at least one second receiving device displays on the display pixels of the second area of the at least one second displaying module based on the second mapping relation (col. 9, lines 3-56; a map for a mapping relation to map an image for each area of each display substrate/module is received at a receiving device for each display substrate/module, and used to display the images). The motivation for this is to allow less interfacing between a computer and its display modules. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Algreatly, Franik, and Zhu to store mapping relations into receiving devices to be used by the display modules in order to allow less interfacing between a computer and its display modules as taught by Hirsch.

As to claim 4, Zhu discloses wherein the at least one invalid image area of the at least one second image comprises two invalid image areas; in step of incorporating the at least one third image with the at least one second image, the at least one second valid image area of the at least one third image is divided into two valid image sub-areas, and the two valid image sub-areas are respectively incorporated with the two invalid image areas (col. 4, lines 16-64; col. 5, line 59-col. 6, line 6; the areas for replacement are multiple, or at least two, sub-areas of 4x4 pixels that are substituted from valid areas of the third image to invalid areas of the second image). Motivation for the combination of references is given in the rejection to claim 1.

As to claim 6, Algreatly discloses wherein in step of converting the original image into the deformed image corresponding to the full dome display, comprising obtaining an original mapping relation, wherein the original mapping relation comprises a first original mapping relation and a second original mapping relation; the first original mapping relation corresponds to the at least one first image and the at least one first displaying module and the first original mapping relation constitutes the first mapping relation; the second original mapping relation corresponds to the at least one second image and the at least one second displaying module (p. 2, sections 0019-0023; each zone image is “reformed” to fit a corresponding display, which would read on a relation mapping each image to each display). 
Algreatly does not disclose, but Franik does disclose that the second original mapping relation also corresponds to the at least one third image (fig. 2; p. 1, section 0022-p. 2, section 0024; images for displays B and D are mapped to the displays such that they form an intermediate image displayed corresponding to part of a second, and also third, display as seen in element 17); and in step of incorporating the at least one third image with the at least one second image, converting the second original mapping relation into the second mapping relation (p. 2, sections 0027-0028; a relation is converted to another relation using testing which results in adjustments or corrections to the mapping). Motivation for the combination of references is given in the rejection to claim 1.

As to claim 7, Algreatly does not disclose, but Hirsch does disclose storing the first mapping relation into at least one first receiving device, and storing the second mapping relation into at least one second receiving device, the first mapping relation used by the at least one first receiving device and the second mapping relation used by the at least one second receiving device (col. 9, lines 3-56; a map to map an image for each display substrate/module is received at a receiving device for each display substrate/module). Motivation for the combination of references is given in the rejection to claim 1.

As to claim 8, Franik discloses wherein a number of vertical image pixels of a plurality of image pixels of the at least one third image is smaller than or equal to a number of vertical image pixels of a plurality of image pixels of the at least one second image; a number of vertical image pixels of the image pixels of the at least one intermediate image is equal to the number of vertical image pixels of image pixels of the at least one second image (fig. 2; fig. 7; p. 4, sections 0057-0058; incorporating the dimensions of the images in fig. 7 into fig. 2, an original second image B is the same vertical size as the original third image D and the intermediate image formed by the incorporation of some parts of the third image into the second; as an example, each of original image B, original image D, and the intermediate image formed by combining portions of D into B would be 768 pixels in a vertical direction). Motivation for the combination of references is given in the rejection to claim 1.

As to claim 9, Franik discloses wherein a sum of the number of vertical image pixels of image pixels of the at least one third image and the number of vertical image pixels of image pixels of the at least one second image is greater than a number of vertical image pixels of the image pixels of the at least one first image (fig. 2; fig. 7; p. 4, sections 0057-0058; incorporating the dimensions of the images in fig. 7 into fig. 2, a second image B and a third image D combined are larger in vertical pixels than a first image A; as an example, B+D could be 768x2 = 1536 pixels while A would only be 768 pixels). Motivation for the combination of references is given in the rejection to claim 1.

As to claim 10, Franik discloses wherein a number of horizontal image pixels of the image pixels of the at least one intermediate image is equal to a number of horizontal image pixels of the image pixels of the at least one first image; a number of vertical image pixels of the image pixels of the at least one intermediate image is equal to a number of vertical image pixels of the image pixels of the at least one first image (fig. 2; fig. 7; p. 4, sections 0057-0058; incorporating the dimensions of the images in fig. 7 into fig. 2, an original image B is the same size as the image B plus portions of other images that make up an intermediate image corresponding to display B; for example, an original image is 1024x768 and the original image combined with the other image to make an intermediate image is also 1024x768). Motivation for the combination of references is given in the rejection to claim 1.

As to claim 14, Zhu discloses wherein the number of the image pixels in the at least one second valid image area of the image pixels of the at least one third image is smaller than the number of the image pixels in the at least one invalid image area of the image pixels of the at least one second image (col. 4, lines 16-61; the invalid pixels in a second image are replaced with the same number of valid pixels in a third image, or a smaller number of valid pixels in a third image and some valid pixels from another image; in either case, there is a smaller or equal number of valid pixels from the third image as compared to the invalid pixels in the second image); the image pixels of the at least one first valid image area in the at least one intermediate image and the image pixels of the at least one first valid image area are separated by the image pixels of the at least one invalid image area (fig. 4; from the right and left sides of the invalid region, it can be seen that two corner valid areas are separated by the invalid region). Motivation for the combination of references is given in the rejection to claim 1.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly in view of Franik, Zhu, and Hirsch and further in view of Hannuksela (U.S. Publication 2019/0268599).

As to claim 5, Zhu discloses wherein a number of image pixels in each of the invalid image areas increases in a predetermined direction, and a number of image pixels in each of the valid image sub-areas decreases in the predetermined direction (col. 5, line 59-col. 6, line 54; a number of invalid second image pixels increases towards a ground region and the number of valid pixels decreases accordingly in the ground direction), and in step of incorporating the at least one third image with the at least one second image, each of the valid image sub-areas of the at least one third image is incorporated with one of the invalid image areas of the at least one second image (col. 5, line 59-col. 7, line 10; a number of valid 4x4 sub-areas from the third image are incorporated into the invalid areas in the second image). Motivation for the combination of references is given in the rejection to claim 2.
Zhu does not disclose, but Hannuksela does disclose that the third image incorporated is rotated by 180 degrees (fig. 14a; p. 26, sections 0289-0292; a third, bottom image is rotated by 180 degrees before being used to fill in a bottom row of a second image). The motivation for this is to use a reference signal to predict an effective picture area (p. 25, section 0285-p. 26, section 0287). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Algreatly, Franik, Zhu, and Hirsch to fill in a portion of a middle image from a 180 degree rotated adjoining image in order to use a reference signal to predict an effective picture area as taught by Hannuksela.

As to claim 11, Algreatly does not disclose, but Hannuksela does disclose wherein the at least one second image is located between the at least one first image and the at least one third image (fig. 14a; p. 26, sections 0289-0292; the “top” image can read on the third image, the “middle” image can read on the second image, and the “bottom” image can read on the first image; the top/third image is used to reconstruct a portion of the middle/second image). The motivation for this is to use a reference signal to predict an effective picture area (p. 25, section 0285-p. 26, section 0287). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Algreatly, Franik, Zhu, and Hirsch to fill in a portion of a middle image from an adjoining image in order to use a reference signal to predict an effective picture area as taught by Hannuksela. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Algreatly in view of Franik, Zhu, and Hirsch, and further in view of Bigioi (U.S. Publication 2011/0141227).

As to claim 12, Algreatly does not disclose, but Bigioi does disclose wherein the at least one second image comprises two second images; the at least one third image comprises two third images; the at least one first image is located between the two second images; each of the second images is located between the at least one first image and one of the third images (fig. 13; p. 11, section 0172; 12, sections 0175-0176;  the third image in the figure can read on an at least one first image, the second and fourth images can read on two second images and the first and fifth images can read on two third images; any of the images, including the third images, can be used to fill invalid areas in any images, including the second images, where sufficient data is unavailable). The motivation for this is to eliminate displacement artifacts. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Algreatly, Franik, Zhu, and Hirsch to surround an image with second images, and surround those with third images used to fill invalid areas in the second images in order to eliminate displacement artifacts as taught by Bigioi. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612